700 S.E.2d 926 (2010)
STATE of North Carolina
v.
Kim Hester BATTLE.
No. 123P10.
Supreme Court of North Carolina.
August 26, 2010.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Sofie Hosford, Wilmington, for Kim Hester Battle.
Prior report: ___ N.C.App. ___, 688 S.E.2d 805.

ORDER
Upon consideration of the petition filed on the 23rd of March 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."